DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,595,308. Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between the instant claims and USPN 10,595,308 are analyzed in the table below:

Instant Application
USPN 10,595,308
Difference
1. An integrated circuit for controlling a transmitting entity comprising: transmitting circuitry, which, in operation, transmits control information in one or more control information formats, to a receiving entity, 

via a physical control channel mapped to one or more control channel elements (CCEs) wherein one CCE consists of 36 resource elements, 


and control circuitry, which is coupled to the transmitting circuitry and which, in operation, forms the physical control channel of a number of coded control information bits, 



wherein the number is an integer (N) multiple of a defined smallest number of coded control information bits, N equals a number of the one or more CCEs, and at least two of the control information formats are associated with different numbers of information bits.
1. A receiving entity comprising: 

a receiver, which, in operation, receives control information in one or more control information formats, from a transmitting entity, 

via a physical control channel mapped to one or more control channel elements (CCEs) wherein one CCE consists of 36 resource elements, 

and circuitry, which is coupled to the receiver and which, in operation, performs a detection of the physical control channel, 
wherein the physical control channel is formed of a number of coded control information bits, 

the number being an integer (N) multiple of a defined smallest number of coded control information bits and corresponding to the one or more CCEs, wherein N equals a number of the one or more CCEs, and at least two of the control information formats are associated with different numbers of information bits.
The steps between the two claims are the same and the differ in that one is directed towards an transmitting entity (instant application) and the claim from the Patent is directed towards a receiving entity, these are obvious variants of each other and not patently distinct.  Further, claim 1 of the instant application is broader than and fully encompassed by Claim 1 of Patent Number 10,595,308.







2. The integrated circuit according to claim 1, wherein the physical control channel is detected at the receiving entity on a subset of resource elements on which the control information can be mapped.
2. The receiving entity according to claim 1, wherein the circuitry, in operation, performs the detection of the physical control channel on a subset of resource elements on which the control information can be mapped.
These claims differ only in that the instant application is directed towards a transmitting entity and the Patent is directed towards the receiving entity and are obvious variants of each other.
3. The integrated circuit according to claim 1, wherein the physical control channel is detected at the receiving entity based on a subset of the control information formats.
3. The receiving entity according to claim 1, wherein the circuitry, in operation, performs the detection of the physical control channel on a subset of the control information formats.

These claims differ only in that the instant application is directed towards a transmitting entity and the Patent is directed towards the receiving entity and are obvious variants of each other.
4. The integrated circuit according to claim 3, wherein the subset of the control information formats is configured based on a MIMO transmission mode.
4. The receiving entity according to claim 3, wherein the subset of the control information formats is configured based on a MIMO transmission mode.
These claims differ only in that the instant application is directed towards a transmitting entity and the Patent is directed towards the receiving entity and are obvious variants of each other.
5. The integrated circuit according to claim 1, wherein the transmitting circuitry, in operation, transmits, to the receiving entity, one or both of dedicated control information and common control information to configure a subset of resource elements on which the receiving entity detects the physical control channel.
5. The receiving entity according to claim 1, wherein the circuitry, in operation, performs the detection of the physical control channel on a subset of resource elements that is configured by one or both of dedicated control information and common control information, which are transmitted from the transmitting entity.
These claims differ only in that the instant application is directed towards a transmitting entity and the Patent is directed towards the receiving entity and are obvious variants of each other.
6. The integrated circuit according to claim 1, wherein detection of the physical control channel on a subset of resource elements at the receiving entity is dynamically configured per subframe.
6. The receiving entity according to claim 1, wherein the circuitry, in operation, performs the detection of the physical control channel on a subset of resource elements that is dynamically configured per subframe.
These claims differ only in that the instant application is directed towards a transmitting entity and the Patent is directed towards the receiving entity and are obvious variants of each other.
7. The integrated circuit according to claim 1, wherein the receiving entity is a user equipment (UE).
7. The receiving entity according to claim 1, wherein the receiving entity is a user equipment (UE).
These claims differ only in that the instant application is directed towards a transmitting entity and the Patent is directed towards the receiving entity and are obvious variants of each other.
8. The integrated circuit according to claim 1, wherein the transmitting entity is a base station.
8. The receiving entity according to claim 1, wherein the transmitting entity is a base station.
These claims differ only in that the instant application is directed towards a transmitting entity and the Patent is directed towards the receiving entity and are obvious variants of each other.



Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,438,884. Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between the instant claims and USPN 10,595,308 are analyzed in the table below:

Instant Application
USPN 11,438,884
Difference
1. An integrated circuit for controlling a transmitting entity comprising: 
transmitting circuitry, which, in operation, transmits control information in one or more control information formats, to a receiving entity, 

via a physical control channel mapped to one or more control channel elements (CCEs) wherein one CCE consists of 36 resource elements, 


and control circuitry, which is coupled to the transmitting circuitry and which, in operation, forms the physical control channel of a number of coded control information bits, 


wherein the number is an integer (N) multiple of a defined smallest number of coded control information bits, N equals a number of the one or more CCEs, and at least two of the control information formats are associated with different numbers of information bits.
1. A transmitting entity comprising: 

a transmitter, which, in operation, transmits control information in one or more control information formats, to a receiving entity, 


via a physical control channel mapped to one or more control channel elements (CCEs) wherein one CCE consists of 36 resource elements, 

and circuitry, which is coupled to the transmitter and which, in operation, forms the physical control channel of a number of coded control information bits, 


wherein the number is an integer (N) multiple of a defined smallest number of coded control information bits, N equals a number of the one or more CCEs, and at least two of the control information formats are associated with different numbers of information bits.
The steps between the two claims are the same and the differ in that one is directed towards an integrated circuit of a transmitting entity (instant application) and the claim from the Patent is directed towards just a transmitting entity, these are obvious variants of each other and not patently distinct.  







2. The integrated circuit according to claim 1, wherein the physical control channel is detected at the receiving entity on a subset of resource elements on which the control information can be mapped.
2. The transmitting entity according to claim 1, wherein the physical control channel is detected at the receiving entity on a subset of resource elements on which the control information can be mapped.
These claims differ only in that the instant application is directed towards a integrated circuit of a transmitting entity and the Patent is directed towards the transmitting entity and are obvious variants of each other.
3. The integrated circuit according to claim 1, wherein the physical control channel is detected at the receiving entity based on a subset of the control information formats.
3. The transmitting entity according to claim 1, wherein the physical control channel is detected at the receiving entity based on a subset of the control information formats.

These claims differ only in that the instant application is directed towards a integrated circuit of a transmitting entity and the Patent is directed towards the transmitting entity and are obvious variants of each other.
4. The integrated circuit according to claim 3, wherein the subset of the control information formats is configured based on a MIMO transmission mode.
4. The transmitting entity according to claim 3, wherein the subset of the control information formats is configured based on a MIMO transmission mode.

These claims differ only in that the instant application is directed towards a integrated circuit of a transmitting entity and the Patent is directed towards the transmitting entity and are obvious variants of each other.
5. The integrated circuit according to claim 1, wherein the transmitting circuitry, in operation, transmits, to the receiving entity, one or both of dedicated control information and common control information to configure a subset of resource elements on which the receiving entity detects the physical control channel.
5. The transmitting entity according to claim 1, wherein the transmitter, in operation, transmits, to the receiving entity, one or both of dedicated control information and common control information to configure a subset of resource elements on which the receiving entity detects the physical control channel.

These claims differ only in that the instant application is directed towards a integrated circuit of a transmitting entity and the Patent is directed towards the transmitting entity and are obvious variants of each other.
6. The integrated circuit according to claim 1, wherein detection of the physical control channel on a subset of resource elements at the receiving entity is dynamically configured per subframe.
6. The transmitting entity according to claim 1, wherein detection of the physical control channel on a subset of resource elements at the receiving entity is dynamically configured per subframe.

These claims differ only in that the instant application is directed towards a integrated circuit of a transmitting entity and the Patent is directed towards the transmitting entity and are obvious variants of each other.
7. The integrated circuit according to claim 1, wherein the receiving entity is a user equipment (UE).
7. The transmitting entity according to claim 1, wherein the receiving entity is a user equipment (UE).

These claims differ only in that the instant application is directed towards a integrated circuit of a transmitting entity and the Patent is directed towards the transmitting entity and are obvious variants of each other.
8. The integrated circuit according to claim 1, wherein the transmitting entity is a base station.
8. The transmitting entity according to claim 1, which is a base station.

These claims differ only in that the instant application is directed towards a integrated circuit of a transmitting entity and the Patent is directed towards the transmitting entity and are obvious variants of each other.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478